DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 states “wherein the one or more surface active coatings are simultaneously applied to the interior cavity”.  The claim allows for one surface active coating to be applied, therefore, it is unclear what it is being applied simultaneously with?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geiger et al (US 2020/0008923 A1).

	Regarding claim 1, Geiger discloses an apparatus for use in a surgical procedure for delivering a prosthetic implant (Figure 1), the apparatus comprising: 
a flexible sleeve (Figure 1, item 10 “implant delivery device”) configured with a first end (Figure 1, item 26) and a second end (Figure 1, item 24), 
the flexible sleeve being tapered such that a width of a region at the second end is relatively smaller than a width of a region at the first end (Figure 1, second end 24 is relatively smaller than a width of first end 26); 
an interior surface of the flexible sleeve that form an interior cavity (Figure 1, interior cavity is formed in flexible sleeve 10), 
the interior cavity being sized to receive the prosthetic implant (paragraph 0076, lines 5-10); 
and one or more surface active coatings applied to the interior cavity (paragraph 0129), 
wherein the flexible sleeve is manipulatable such that when the prosthetic implant is positioned within the interior cavity a manually applicable directional pressure in the direction of the second end causes the prosthetic implant to extrude from the second end (paragraph 0028).  
	Regarding claim 2, Geiger discloses comprising one or more lubricious coatings applied to the interior cavity of the flexible sleeve (paragraph 0087).  
	Regarding claim 3, Geiger discloses wherein the one or more lubricious coatings are simultaneously applied to the interior cavity of the flexible sleeve in conjunction with a given one of the one or more surface active coatings (Geiger discloses applying both a lubricious coating (paragraph 0087) and surface active coating (paragraph 0129), the limitation “simultaneously applying” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113).  
	Regarding claim 4, Geiger discloses wherein the lubricious coating is water activated (paragraph 0080, lines 7-10).  
	Regarding claim 5, Geiger discloses wherein the lubricious coating comprises a hydrophilic gel that decreases a coefficient of friction on the interior surface (paragraph 0013; paragraph 0126, lines 11-15).  
	Regarding claim 6, Geiger discloses wherein a given one of the one or more surface active coatings comprises an antimicrobial coating (paragraph 0129).  
	Regarding claim 8, Geiger discloses wherein the one or more surface active coatings are simultaneously applied to the interior cavity (Geiger discloses applying a surface active coating (paragraph 0129), the limitation “simultaneously applying” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113).  
	Regarding claim 9, Geiger discloses wherein the prosthetic implant is selected from the set of prosthetic implants consisting of a breast implant, a pectoral implant, a calf implant, and a gluteal implant (paragraph 0082).  
	Regarding claim 10, Geiger discloses wherein the flexible sleeve is fabricated from a material selected from the set of materials consisting of medical grade vinyl, medical grade PVC, medical grade nylon, and polyethylene (paragraph 0096, lines 1-7).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al (US 2020/0008923 A1) in view of Lesh et al (US 2009/0024228 A1).

	Regarding Claim 7, Geiger discloses one or more surface active coatings (paragraph 0129).
	However, Geiger does not disclose wherein a given one of the one or more surface active coatings comprises a heparin coating.  
	Lesh teaches a tapered sleeve in the same field of endeavor having one or more polymer sheets (Figures 22-24B and paragraphs [0074], [0241]) the sleeve having a lumen 142 extending into the interior of the sleeve to allow the injection of fluid into the interior of the sleeve (Figures 20 and 23D and paragraphs 0222-0223, and 0269), and a plurality of coating compositions located inside of the sleeve (paragraph 0197), wherein the coating composition includes heparin for the purpose of reducing the amount of fibrosis and infection on the device and allow for proper healing of the tissue (paragraph 0198).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Geiger’s coating composition to further include heparin as taught by Lesh for the purpose of reducing the amount of fibrosis and infection on the device and allow for proper healing of the tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774